DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 4, filed 16 February 2022, with respect to the rejections of claims 1-11 under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejection of claims 1-11 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Regarding independent claim 1, Examiner notes that U.S. Patent No. 4,925,138 to Rawlins, U.S. Publication 2019/0075915 to Wilke, and US 20190000220 A1 to Lemmens are particularly relevant.  While the primary reference Rawlins teaches a collapsible stand for a hammock comprising a support structure, a base portion, four legs, and an upright portion, Rawlins does not teach Applicant’s claimed limitation “the four legs, the first hub assembly, the second hub assembly, and the pair of cross beams form a frustum of a rectangular pyramid;”  As seen in Examiner’s annotated version of Applicant’s Fig. 2, Applicant’s “frustum of a rectangular pyramid” entails rectangular cross sections from the base to the top.

    PNG
    media_image1.png
    597
    847
    media_image1.png
    Greyscale

As seen in Rawlins Figs. 1-2, Rawlins fails to teach this claimed limitation.

    PNG
    media_image2.png
    421
    489
    media_image2.png
    Greyscale

The secondary reference Wilke also fails to teach this limitation because as seen in Wilke Fig. 1, the center section comprises only one member (element 11).  Although Lemmens teaches a rectangular center section (Lemmens Fig. 1 element 14), Lemmens fails to teach “a rectangular pyramid” because .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GEORGE SUN/Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673